UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K/A (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 1-31447 CenterPoint Energy, Inc. (Exact name of registrant as specified in its charter) Texas 74-0694415 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Louisiana Houston, Texas 77002 (Address and zip code of principal executive offices) (713) 207-1111 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01par value and associated rights to purchase preferred stock New York Stock Exchange Chicago Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesþNoo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein and will not be contained, to the best of the registrants’ knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The aggregate market value of the voting stock held by non-affiliates of CenterPoint Energy, Inc. (CenterPoint Energy) was $5,507,110,378 as of June30, 2010, using the definition of beneficial ownership contained in Rule13d-3 promulgated pursuant to the Securities Exchange Act of 1934 and excluding shares held by directors and executive officers. As of February15,2011, CenterPoint Energy had 424,849,673shares of Common Stock outstanding. Excluded from the number of shares of Common Stock outstanding are 166shares held by CenterPoint Energy as treasury stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive proxy statement relating to the 2011 Annual Meeting of Shareholders of CenterPoint Energy, which will be filed with the Securities and Exchange Commission within 120days of December31, 2010, are incorporated by reference in Item10, Item11, Item12, Item13 and Item14 of PartIII of this Form10-K. Explanatory Note This Amendment No. 1 to our Annual Report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission on March 1, 2011 (Original Filing) is filed solely to furnish our XBRL interactive data files in Exhibit 101 as required by Rule 405 of Regulation S-T. No other part of the Original Filing is amended hereby, and this amendment does not reflect events that have occurred after the Original Filing date. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 are deemed not filed or part of a registration statement or prospectus for the purposes of Sections 11 and 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 1 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, the State of Texas, on the 30thday of March, 2011. CENTERPOINT ENERGY, INC. (Registrant) By:/s/ WALTER L. FITZGERALD Walter L. Fitzgerald Senior Vice President and Chief Accounting Officer (Principal Accounting Officer) 2 CENTERPOINT ENERGY, INC. EXHIBITSTO THE ANNUAL REPORT ON FORM10-K/A For Fiscal Year Ended December31, 2010 INDEX OF EXHIBITS Exhibits included with this report are designated by a cross (†); all exhibits not so designated are incorporated herein by reference to a prior filing as indicated. Exhibits designated by an asterisk (*) are management contracts or compensatory plans or arrangements required to be filed as exhibits to this Form10-K by Item601(b)(10)(iii) of RegulationS-K. CenterPoint Energy has not filed the exhibits and schedules to Exhibit2. CenterPoint Energy hereby agrees to furnish supplementally a copy of any schedule omitted from Exhibit2 to the SEC upon request. The agreements included as exhibits are included only to provide information to investors regarding their terms.The agreements listed below may contain representations, warranties and other provisions that were made, among other things, to provide the parties thereto with specified rights and obligations and to allocate risk among them, and such agreements should not be relied upon as constituting or providing any factual disclosures about us, any other persons, any state of affairs or other matters. Exhibit Number Description Report or Registration Statement SEC File or Registration Number Exhibit Reference 2 — Transaction Agreement dated July21, 2004 among CenterPoint Energy, Utility Holding, LLC, NN Houston Sub, Inc., Texas Genco Holdings, Inc. (“Texas Genco”), HPC Merger Sub, Inc. and GC Power Acquisition LLC CenterPoint Energy’s Form8-K dated July21, 2004 1-31447 3(a) — Restated Articles of Incorporation of CenterPoint Energy CenterPoint Energy’s Form8-K dated July24, 2008 1-31447 3(b) — Amended and Restated Bylaws of CenterPoint Energy CenterPoint Energy’s Form8-K dated January20, 2010 1-31447 4(a) — Form of CenterPoint Energy Stock Certificate CenterPoint Energy’s Registration Statement on FormS-4 333-69502 4(b) — Rights Agreement dated January1, 2002, between CenterPoint Energy and JPMorgan Chase Bank, as Rights Agent CenterPoint Energy’s Form10-K for the year ended December31, 2001 1-31447 4(c) — Contribution and Registration Agreement dated December18, 2001 among Reliant Energy, CenterPoint Energy and the Northern Trust Company, trustee under the Reliant Energy, Incorporated Master Retirement Trust CenterPoint Energy’s Form10-K for the year ended December31, 2001 1-31447 4(d)(1) — Mortgage and Deed of Trust, dated November1, 1944 between Houston Lighting and Power Company (“HL&P”) and Chase Bank of Texas, National Association (formerly, South Texas Commercial National Bank of Houston), as Trustee, as amended and supplemented by 20 Supplemental Indentures thereto HL&P’s FormS-7 filed on August25, 1977 2-59748 2(b) 3 4(d)(2) — Twenty-First through Fiftieth Supplemental Indentures to Exhibit4(d)(1) HL&P’s Form10-K for the year ended December31, 1989 1-3187 4(a)(2) 4(d)(3) — Fifty-First Supplemental Indenture to Exhibit 4(d)(1) dated as of March25, 1991 HL&P’s Form10-Q for the quarter ended June30, 1991 1-3187 4(a) 4(d)(4) — Fifty-Second through Fifty-Fifth Supplemental Indentures to Exhibit4(d)(1) each dated as of March1, 1992 HL&P’s Form10-Q for the quarter ended March31, 1992 1-3187 4 4(d)(5) — Fifty-Sixth and Fifty-Seventh Supplemental Indentures to Exhibit4(d)(1) each dated as of October1, 1992 HL&P’s Form10-Q for the quarter ended September30, 1992 1-3187 4 4(d)(6) — Fifty-Eighth and Fifty-Ninth Supplemental Indentures to Exhibit4(d)(1) each dated as of March1, 1993 HL&P’s Form10-Q for the quarter ended March31, 1993 1-3187 4 4(d)(7) — Sixtieth Supplemental Indenture to Exhibit 4(d)(1) dated as of July1, 1993 HL&P’s Form10-Q for the quarter ended June30, 1993 1-3187 4 4(d)(8) — Sixty-First through Sixty-Third Supplemental Indentures to Exhibit4(d)(1) each dated as of December1, 1993 HL&P’s Form10-K for the year ended December31, 1993 1-3187 4(a)(8) 4(d)(9) — Sixty-Fourth and Sixty-Fifth Supplemental Indentures to Exhibit4(d)(1) each dated as of July1, 1995 HL&P’s Form10-K for the year ended December31, 1995 1-3187 4(a)(9) 4(e)(1) — General Mortgage Indenture, dated as of October10, 2002, between CenterPoint Energy Houston Electric, LLC and JPMorgan Chase Bank, as Trustee CenterPoint Houston’s Form10-Q for the quarter ended September30, 2002 1-3187 4(j)(1) 4(e)(2) — Second Supplemental Indenture to Exhibit 4(e)(1), dated as of October10, 2002 CenterPoint Houston’s Form10- Q for the quarter ended September30, 2002 1-3187 4(j)(3) 4(e)(3) — Third Supplemental Indenture to Exhibit4(e)(1), dated as of October10, 2002 CenterPoint Houston’s Form10-Q for the quarter ended September30, 2002 1-3187 4(j)(4) 4(e)(4) — Fourth Supplemental Indenture to Exhibit 4(e)(1), dated as of October10, 2002 CenterPoint Houston’s Form10- Q for the quarter ended September30, 2002 1-3187 4(j)(5) 4(e)(5) — Fifth Supplemental Indenture to Exhibit4(e)(1), dated as of October10, 2002 CenterPoint Houston’s Form10-Q for the quarter ended September30, 2002 1-3187 4(j)(6) 4(e)(6) — Sixth Supplemental Indenture to Exhibit4(e)(1), dated as of October10, 2002 CenterPoint Houston’s Form10-Q for the quarter ended September30, 2002 1-3187 4(j)(7) 4 4(e)(7) — Seventh Supplemental Indenture to Exhibit 4(e)(1), dated as of October10, 2002 CenterPoint Houston’s Form10-Q for the quarter ended September30, 2002 1-3187 4(j)(8) 4(e)(8) — Eighth Supplemental Indenture to Exhibit 4(e)(1), dated as of October10, 2002 CenterPoint Houston’s Form10-Q for the quarter ended September30, 2002 1-3187 4(j)(9) 4(e)(9) — Officer’s Certificates dated October10, 2002 setting forth the form, terms and provisions of the First through Eighth Series of General Mortgage Bonds CenterPoint Energy’s Form10-K for the year ended December31, 2003 1-31447 4(e)(10) 4(e)(10) — Ninth Supplemental Indenture to Exhibit4(e)(1), dated as of November12, 2002 CenterPoint Energy’s Form10-K for the year ended December31, 2002 1-31447 4(e)(10) 4(e)(11) — Officer’s Certificate dated November12, 2003 setting forth the form, terms and provisions of the Ninth Series of General Mortgage Bonds CenterPoint Energy’s Form10-K for the year ended December31, 2003 1-31447 4(e)(12) 4(e)(12) — Tenth Supplemental Indenture to Exhibit4(e)(1), dated as of March18, 2003 CenterPoint Energy’s Form8-K dated March13, 2003 1-31447 4(e)(13) — Officer’s Certificate dated March18, 2003 setting forth the form, terms and provisions of the Tenth Series and Eleventh Series of General Mortgage Bonds CenterPoint Energy’s Form8-K dated March13, 2003 1-31447 4(e)(14) — Eleventh Supplemental Indenture to Exhibit 4(e)(1), dated as of May23, 2003 CenterPoint Energy’s Form8-K dated May16, 2003 1-31447 4(e)(15) — Officer’s Certificate dated May23, 2003 setting forth the form, terms and provisions of the Twelfth Series of General Mortgage Bonds CenterPoint Energy’s Form8-K dated May16, 2003 1-31447 4(e)(16) — Twelfth Supplemental Indenture to Exhibit 4(e)(1), dated as of September9, 2003 CenterPoint Energy’s Form8-K dated September9, 2003 1-31447 4(e)(17) — Officer’s Certificate dated September9, 2003 setting forth the form, terms and provisions of the Thirteenth Series of General Mortgage Bonds CenterPoint Energy’s Form8-K dated September9, 2003 1-31447 4(e)(18) — Thirteenth Supplemental Indenture to Exhibit 4(e)(1), dated as of February6, 2004 CenterPoint Energy’s Form10-K for the year ended December31, 2005 1-31447 4(e)(16) 4(e)(19) — Officer’s Certificate dated February6, 2004 setting forth the form, terms and provisions of the Fourteenth Series of General Mortgage Bonds CenterPoint Energy’s Form10-K for the year ended December31, 2005 1-31447 4(e)(17) 5 4(e)(20) — Fourteenth Supplemental Indenture to Exhibit 4(e)(1), dated as of February11, 2004 CenterPoint Energy’s Form10-K for the year ended December31, 2005 1-31447 4(e)(18) 4(e)(21) — Officer’s Certificate dated February11, 2004 setting forth the form, terms and provisions of the Fifteenth Series of General Mortgage Bonds CenterPoint Energy’s Form10-K for the year ended December31, 2005 1-31447 4(e)(19) 4(e)(22) — Fifteenth Supplemental Indenture to Exhibit 4(e)(1), dated as of March31, 2004 CenterPoint Energy’s Form10-K for the year ended December31, 2005 1-31447 4(e)(20) 4(e)(23) — Officer’s Certificate dated March31, 2004 setting forth the form, terms and provisions of the Sixteenth Series of General Mortgage Bonds CenterPoint Energy’s Form10-K for the year ended December31, 2005 1-31447 4(e)(21) 4(e)(24) — Sixteenth Supplemental Indenture to Exhibit 4(e)(1), dated as of March31, 2004 CenterPoint Energy’s Form10-K for the year ended December31, 2005 1-31447 4(e)(22) 4(e)(25) — Officer’s Certificate dated March31, 2004 setting forth the form, terms and provisions of the Seventeenth Series of General Mortgage Bonds CenterPoint Energy’s Form10-K for the year ended December31, 2005 1-31447 4(e)(23) 4(e)(26) — Seventeenth Supplemental Indenture to Exhibit 4(e)(1), dated as of March31, 2004 CenterPoint Energy’s Form10-K for the year ended December31, 2005 1-31447 4(e)(24) 4(e)(27) — Officer’s Certificate dated March31, 2004 setting forth the form, terms and provisions of the Eighteenth Series of General Mortgage Bonds CenterPoint Energy’s Form10-K for the year ended December31, 2005 1-31447 4(e)(25) 4(e)(28) — Nineteenth Supplemental Indenture to Exhibit 4(e)(1), dated as of November 26, 2008 CenterPoint Energy’s Form8-K dated November25, 2008 1-31447 4(e)(29) — Officer’s Certificate date November 26, 2008 setting forth the form, terms and provisions of the Twentieth Series of General Mortgage Bonds CenterPoint Energy’s Form8-K dated November25, 2008 1-31447 4(e)(30) — Twentieth Supplemental Indenture to Exhibit 4(e)(1), dated as of December 9, 2008 CenterPoint Houston’s Form8-K dated January6, 2009 1-3187 4(e)(31) — Twenty-First Supplemental Indenture to Exhibit 4(e)(1), dated as of January 9, 2009 CenterPoint Energy’s Form10-K for the year ended December31, 2008 1-31447 4(e)(31) 4(e)(32) — Officer’s Certificate date January 20, 2009 setting forth the form, terms and provisions of the Twenty-First Series of General Mortgage Bonds CenterPoint Energy’s Form10-K for the year ended December31, 2008 1-31447 4(e)(32) 6 4(f)(1) — Indenture, dated as of February1, 1998, between Reliant Energy Resources Corp. (“RERC Corp.”) and Chase Bank of Texas, National Association, as Trustee CERC Corp.’s Form8-K dated February5, 1998 1-13265 4(f)(2) — Supplemental Indenture No.1 to Exhibit4(f)(1), dated as of February1, 1998, providing for the issuance of RERC Corp.’s 6 1/2%Debentures due February1, 2008 CERC Corp.’s Form8-K dated November9, 1998 1-13265 4(f)(3) — Supplemental Indenture No.2 to Exhibit4(f)(1), dated as of November1, 1998, providing for the issuance of RERC Corp.’s 6 3/8% Term Enhanced ReMarketable Securities CERC Corp.’s Form8-K dated November9, 1998 1-13265 4(f)(4) — Supplemental Indenture No.3 to Exhibit4(f)(1), dated as of July1, 2000, providing for the issuance of RERC Corp.’s 8.125%Notes due 2005 CERC Corp.’s Registration Statement on FormS-4 333-49162 4(f)(5) — Supplemental Indenture No.4 to Exhibit4(f)(1), dated as of February15, 2001, providing for the issuance of RERC Corp.’s 7.75%Notes due 2011 CERC Corp.’s Form8-K dated February21, 2001 1-13265 4(f)(6) — Supplemental Indenture No.5 to Exhibit4(f)(1), dated as of March25, 2003, providing for the issuance of CenterPoint Energy Resources Corp.’s (“CERC Corp.’s”) 7.875%Senior Notes due 2013 CenterPoint Energy’s Form8-K dated March18, 2003 1-31447 4(f)(7) — Supplemental Indenture No.6 to Exhibit4(f)(1), dated as of April14, 2003, providing for the issuance of CERC Corp.’s 7.875%Senior Notes due 2013 CenterPoint Energy’s Form8-K dated April7, 2003 1-31447 4(f)(8) — Supplemental Indenture No.7 to Exhibit4(f)(1), dated as of November3, 2003, providing for the issuance of CERC Corp.’s 5.95%Senior Notes due 2014 CenterPoint Energy’s Form8-K dated October29, 2003 1-31447 4(f)(9) — Supplemental Indenture No.8 to Exhibit4(f)(1), dated as of December28, 2005, providing for a modification of CERC Corp.’s 6 1/2%Debentures due 2008 CenterPoint Energy’s Form10-K for the year ended December31, 2005 1-31447 4(f)(9) 4(f)(10) — Supplemental Indenture No.9 to Exhibit4(f)(1), dated as of May18, 2006, providing for the issuance of CERC Corp.’s 6.15%Senior Notes due 2016 CenterPoint Energy’s Form10-Q for the quarter ended June30, 2006 1-31447 7 4(f)(11) — Supplemental Indenture No.10 to Exhibit4(f)(1), dated as of February6, 2007, providing for the issuance of CERC Corp.’s 6.25%Senior Notes due 2037 CenterPoint Energy’s Form10-K for the year ended December31, 2006 1-31447 4(f)(11) 4(f)(12) — Supplemental Indenture No. 11 to Exhibit 4(f)(1) dated as of October 23, 2007, providing for the issuance of CERC Corp.’s 6.125% Senior Notes due 2017 CenterPoint Energy’s Form 10-Q for the quarter ended September30, 2007 1-31447 4(f)(13) — Supplemental Indenture No. 12 to Exhibit 4(f)(1) dated as of October 23, 2007, providing for the issuance of CERC Corp.’s 6.625% Senior Notes due 2037 CenterPoint Energy’s Form 10-Q for the quarter ended June 30, 2008 1-31447 4(f)(14) — Supplemental Indenture No. 13 to Exhibit 4(f)(1) dated as of May 15, 2008, providing for the issuance of CERC Corp.’s 6.00% Senior Notes due 2018 CenterPoint Energy’s Form 10-Q for the quarter ended June30, 2008 1-31447 4(f)(15) — Supplemental Indenture No. 14 to Exhibit 4(f)(1) dated as of January 11, 2011, providing for the issuance of CERC Corp.’s 4.50% Senior Notes due 2021 and 5.85% Senior Notes due 2041 CenterPoint Energy’s Form 10-K for the year ended December 31, 2010 1-31447 4(f)(15) 4(f)(16) — Supplemental Indenture No. 15 to Exhibit 4(f)(1) dated as of January 20, 2011, providing for the issuance ofCERC Corp.’s 4.50% Senior Notes due 2021 CenterPoint Energy’s Form 10-K for the year ended December 31, 2010 1-31447 4(f)(16) 4(g)(1) — Indenture, dated as of May19, 2003, between CenterPoint Energy and JPMorgan Chase Bank, as Trustee CenterPoint Energy’s Form8-K dated May19, 2003 1-31447 4(g)(2) — Supplemental Indenture No.1 to Exhibit4(g)(1), dated as of May19, 2003, providing for the issuance of CenterPoint Energy’s 3.75% Convertible Senior Notes due 2023 CenterPoint Energy’s Form8-K dated May19, 2003 1-31447 4(g)(3) — Supplemental Indenture No.2 to Exhibit4(g)(1), dated as of May27, 2003, providing for the issuance of CenterPoint Energy’s 5.875%Senior Notes due 2008 and 6.85%Senior Notes due 2015 CenterPoint Energy’s Form8-K dated May19, 2003 1-31447 4(g)(4) — Supplemental Indenture No.3 to Exhibit4(g)(1), dated as of September9, 2003, providing for the issuance of CenterPoint Energy’s 7.25%Senior Notes due 2010 CenterPoint Energy’s Form8-K dated September9, 2003 1-31447 4(g)(5) — Supplemental Indenture No.4 to Exhibit4(g)(1), dated as of December17, 2003, providing for the issuance of CenterPoint Energy’s 2.875% Convertible Senior Notes due 2024 CenterPoint Energy’s Form8-K dated December10, 2003 1-31447 8 4(g)(6) — Supplemental Indenture No.5 to Exhibit4(g)(1), dated as of December13, 2004, as supplemented by Exhibit4(g)(5), relating to the issuance of CenterPoint Energy’s 2.875%Convertible Senior Notes due 2024 CenterPoint Energy’s Form8-K dated December9, 2004 1-31447 4(g)(7) — Supplemental Indenture No.6 to Exhibit4(g)(1), dated as of August23, 2005, providing for the issuance of CenterPoint Energy’s 3.75% Convertible Senior Notes, SeriesB due 2023 CenterPoint Energy’s Form10-K for the year ended December31, 2005 1-31447 4(g)(7) 4(g)(8) — Supplemental Indenture No.7 to Exhibit4(g)(1), dated as of February6, 2007, providing for the issuance of CenterPoint Energy’s 5.95% Senior Notes due 2017 CenterPoint Energy’s Form10-K for the year ended December31, 2006 1-31447 4(g)(8) 4(g)(9) — Supplemental Indenture No.8 to Exhibit4(g)(1), dated as of May5, 2008, providing for the issuance of CenterPoint Energy’s 6.50% Senior Notes due 2018 CenterPoint Energy’s Form10-Q for the quarter ended June30, 2008 1-31447 4(h)(1) — Subordinated Indenture dated as of September1, 1999 Reliant Energy’s Form 8-K dated September1, 1999 1-3187 4(h)(2) — Supplemental Indenture No.1 dated as of September1, 1999, between Reliant Energy and Chase Bank of Texas (supplementing Exhibit 4(h)(1) and providing for the issuance Reliant Energy’s 2% Zero-Premium Exchangeable Subordinated Notes Due 2029) Reliant Energy’s Form8-K dated September15, 1999 1-3187 4(h)(3) — Supplemental Indenture No.2 dated as of August31, 2002, between CenterPoint Energy, Reliant Energy and JPMorgan Chase Bank (supplementing Exhibit4(h)(1)) CenterPoint Energy’s Form8-K12B dated August31, 2002 1-31447 4(e) 4(h)(4) — Supplemental Indenture No.3 dated as of December28, 2005, between CenterPoint Energy, Reliant Energy and JPMorgan Chase Bank (supplementing Exhibit4(h)(1)) CenterPoint Energy’s Form10-K for the year ended December31, 2005 1-31447 4(h)(4) 4(i)(1) — $1,200,000,000 Second Amended and Restated Credit Agreement dated as of June 29, 2007, among CenterPoint Energy, as Borrower, and the banks named therein CenterPoint Energy’s Form 10-Q for the quarter ended June30, 2007 1-31447 4(i)(2) — First Amendment to Exhibit 4(i)(1), dated as of August20, 2008, among CenterPoint Energy, as Borrower, and the banks named therein CenterPoint Energy’s Form 10-Q for the quarter ended September30, 2008 1-31447 9 4(i)(3) — Second Amendment to Exhibit 4(i)(1), dated as of November18, 2008, among CenterPoint Energy, as Borrower, and the banks named therein CenterPoint Energy’s Form 8-K dated November18, 2008 1-31447 4(i)(4) — Third Amendment to Exhibit 4(i)(1), dated as of February 5, 2010, among CenterPoint Energy, as Borrower, and the banks named therein CenterPoint Energy’s Form 8-K dated February 5, 2010 1-31447 4(j)(1) — $300,000,000 Second Amended and Restated Credit Agreement dated as of June 29, 2007, among CenterPoint Houston, as Borrower, and the banks named therein CenterPoint Energy’s Form 10-Q for the quarter ended June30, 2007 1-31447 4(j)(2) — First Amendment to Exhibit 4(j)(1), dated as of November18, 2008, among CenterPoint Houston, as Borrower, and the banks named therein CenterPoint Energy’s Form 8-K dated November18, 2008 1-31447 4(k) — $950,000,000 Second Amended and Restated Credit Agreement dated as of June 29, 2007, among CERC Corp., as Borrower, and the banks named therein CenterPoint Energy’s Form 10-Q for the quarter ended June30, 2007 1-31447 4(l) — $600,000,000 Credit Agreement dated as of November25, 2008, among CenterPoint Houston, as Borrower, and the banks named therein CenterPoint Energy’s Form 8-K dated November25, 2008 1-31447 Pursuant to Item601(b)(4)(iii)(A) of RegulationS-K, CenterPoint Energy has not filed as exhibits to this Form10-K certain long-term debt instruments, including indentures, under which the total amount of securities authorized does not exceed 10% of the total assets of CenterPoint Energy and its subsidiaries on a consolidated basis. CenterPoint Energy hereby agrees to furnish a copy of any such instrument to the SEC upon request. Exhibit Number Description Report or Registration Statement SEC File or Registration Number Exhibit Reference *10(a) — CenterPoint Energy Executive Benefits Plan, as amended and restated effective June18, 2003 CenterPoint Energy’s Form10-Q for the quarter ended September30, 2003 1-31447 *10(b)(1) — Executive Incentive Compensation Plan of Houston Industries Incorporated (“HI”) effective as of January1, 1982 HI’s Form10-K for the year ended December31, 1991 1-7629 10(b) *10(b)(2) — First Amendment to Exhibit10(b)(1) effective as of March30, 1992 HI’s Form10-Q for the quarter ended March31, 1992 1-7629 10(a) *10(b)(3) — Second Amendment to Exhibit10(b)(1) effective as of November4, 1992 HI’s Form10-K for the year ended December31, 1992 1-7629 10(b) *10(b)(4) — Third Amendment to Exhibit10(b)(1) effective as of September7, 1994 HI’s Form 10-K for the year ended December 31, 1994 1-7629 10(b)(4) 10 *10(b)(5) — Fourth Amendment to Exhibit10(b)(1) effective as of August6, 1997 HI’s Form 10-K for the year ended December 31, 1997 1-3187 10(b)(5) *10(c)(1) — Executive Incentive Compensation Plan of HI as amended and restated on January1, 1991 HI’s Form10-K for the year ended December31, 1990 1-7629 10(b) *10(c)(2) — First Amendment to Exhibit10(c)(1) effective as of January1, 1991 HI’s Form10-K for the year ended December31, 1991 1-7629 10(f)(2) *10(c)(3) — Second Amendment to Exhibit10(c)(1) effective as of March30, 1992 HI’s Form10-Q for the quarter ended March31, 1992 1-7629 10(d) *10(c)(4) — Third Amendment to Exhibit10(c)(1) effective as of November4, 1992 HI’s Form10-K for the year ended December31, 1992 1-7629 10(f)(4) *10(c)(5) — Fourth Amendment to Exhibit10(c)(1) effective as of January1, 1993 HI’s Form10-K for the year ended December31, 1992 1-7629 10(f)(5) *10(c)(6) — Fifth Amendment to Exhibit10(c)(1) effective in part, January1, 1995, and in part, September7, 1994 HI’s Form10-K for the year ended December31, 1994 1-7629 10(f)(6) *10(c)(7) — Sixth Amendment to Exhibit10(c)(1) effective as of August1, 1995 HI’s Form10-Q for the quarter ended June30, 1995 1-7629 10(a) *10(c)(8) — Seventh Amendment to Exhibit10(c)(1) effective as of January1, 1996 HI’s Form10-Q for the quarter ended June30, 1996 1-7629 10(a) *10(c)(9) — Eighth Amendment to Exhibit10(c)(1) effective as of January1, 1997 HI’s Form10-Q for the quarter ended June30, 1997 1-7629 10(a) *10(c)(10) — Ninth Amendment to Exhibit10(c)(1) effective in part, January1, 1997, and in part, January1, 1998 HI’s Form10-K for the year ended December31, 1997 1-3187 10(f)(10) *10(d) — Benefit Restoration Plan of HI effective as of June1, 1985 HI’s Form10-Q for the quarter ended March31, 1987 1-7629 10(c) *10(e) — Benefit Restoration Plan of HI as amended and restated effective as of January1, 1988 HI’s Form10-K for the year ended December31, 1991 1-7629 10(g)(2) *10(f)(1) — Benefit Restoration Plan of HI, as amended and restated effective as of July1, 1991 HI’s Form10-K for the year ended December31, 1991 1-7629 10(g)(3) 11 *10(f)(2) — First Amendment to Exhibit10(f)(1) effective in part, August6, 1997, in part, September3, 1997, and in part, October1, 1997 HI’s Form10-K for the year ended December31, 1997 1-3187 10(i)(2) *10(f)(3) — Third Amendment to Exhibit10(f)(1) effective as of January1, 2008 CenterPoint Energy’s Form8-K dated December22, 2008 1-31447 *10(g) — CenterPoint Energy Benefit Restoration Plan, effective as of January1, 2008 CenterPoint Energy’s Form8-K dated December22, 2008 1-31447 *10(h)(1) — HI 1995 Section415 Benefit Restoration Plan effective August1, 1995 CenterPoint Energy’s Form10-K for the year ended December31, 2008 1-31447 10(h)(1) *10(h)(2) — First Amendment to Exhibit 10(h)(1) effective as of August1, 1995 CenterPoint Energy’s Form10-K for the year ended December31, 2008 1-31447 10(h)(2) *10(i) — CenterPoint Energy 1985 Deferred Compensation Plan, as amended and restated effective January1, 2003 CenterPoint Energy’s Form10-Q for the quarter ended September30, 2003 1-31447 *10(j)(1) — Reliant Energy 1994 Long- Term Incentive Compensation Plan, as amended and restated effective January1, 2001 Reliant Energy’s Form10-Q for the quarter ended June30, 2002 1-3187 *10(j)(2) — First Amendment to Exhibit10(j)(1), effective December1, 2003 CenterPoint Energy’s Form10-K for the year ended December31, 2003 1-31447 10(p)(7) *10(j)(3) — Form of Non-Qualified Stock Option Award Notice under Exhibit10(i)(1) CenterPoint Energy’s Form8-K dated January25, 2005 1-31447 *10(k)(1) — Savings Restoration Plan of HI effective as of January1, 1991 HI’s Form10-K for the year ended December31, 1990 1-7629 10(f) *10(k)(2) — First Amendment to Exhibit10(k)(1) effective as of January1, 1992 HI’s Form10-K for the year ended December31, 1991 1-7629 10(l)(2) *10(k)(3) — Second Amendment to Exhibit10(k)(1) effective in part, August6, 1997, and in part, October1, 1997 HI’s Form10-K for the year ended December31, 1997 1-3187 10(q)(3) *10(l)(3) — Amended and Restated CenterPoint Energy, Inc. 1991 Savings Restoration Plan, effective as of January1, 2008 CenterPoint Energy’s Form8-K dated December22, 2008 1-31447 *10(m) — CenterPoint Energy Savings Restoration Plan, effective as of January1, 2008 CenterPoint Energy’s Form8-K dated December22, 2008 1-31447 12 *10(n)(1) — CenterPoint Energy Outside Director Benefits Plan, as amended and restated effective June18, 2003 CenterPoint Energy’s Form10-Q for the quarter ended September30, 2003 1-31447 *10(n)(2) — First Amendment to Exhibit10(n)(1) effective as of January1, 2004 CenterPoint Energy’s Form10-Q for the quarter ended June30, 2004 1-31447 *10(n)(3) — CenterPoint Energy Outside Director Benefits Plan, as amended and restated effective December31, 2008 CenterPoint Energy’s Form10-K for the year ended December31, 2008 1-31447 10(n)(3) *10(o) — CenterPoint Energy Executive Life Insurance Plan, as amended and restated effective June18, 2003 CenterPoint Energy’s Form10-Q for the quarter ended September30, 2003 1-31447 *10(p) — Employment and Supplemental Benefits Agreement between HL&P and Hugh Rice Kelly HI’s Form10-Q for the quarter ended March31, 1987 1-7629 10(f) 10(q)(1) — Stockholder’s Agreement dated as of July6, 1995 between Houston Industries Incorporated and Time Warner Inc. Schedule 13-D dated July6, 1995 5-19351 2 10(q)(2) — Amendment to Exhibit10(q)(1) dated November18, 1996 HI’s Form10-K for the year ended December31, 1996 1-7629 10(x)(4) *10(r)(1) — Houston Industries Incorporated Executive Deferred Compensation Trust effective as of December19, 1995 HI’s Form10-K for the year ended December31, 1995 1-7629 *10(r)(2) — First Amendment to Exhibit10(r)(1) effective as of August6, 1997 HI’s Form10-Q for the quarter ended June30, 1998 1-3187 10 *10(s) — Letter Agreement dated May 24, 2007 between CenterPoint Energy and Milton Carroll, Non-Executive Chairman of the Board of Directors of CenterPoint Energy CenterPoint Energy’s Form 8-K dated May31, 2007 1-31447 *10(t) — Reliant Energy, Incorporated and Subsidiaries Common Stock Participation Plan for Designated New Employees and Non-Officer Employees, as amended and restated effective January1, 2001 CenterPoint Energy’s Form10-K for the year ended December31, 2002 1-31447 10(y)(2) *10(u)(1) — Long-Term Incentive Plan of CenterPoint Energy, Inc. (amended and restated effective as of May1, 2004) CenterPoint Energy’s Form10-Q for the quarter ended June30, 2004 1-31447 *10(u)(2) — First Amendment to Exhibit (u)(1), effective January 1, 2007 CenterPoint Energy’s Form 10-Q for the quarter ended March31, 2007 1-31447 13 *10(u)(3) — Form of Non-Qualified Stock Option Award Agreement under Exhibit10(u)(1) CenterPoint Energy’s Form8-K dated January25, 2005 1-31447 *10(u)(4) — Form of Restricted Stock Award Agreement under Exhibit 10(u)(1) CenterPoint Energy’s Form 8-K dated January 25, 2005 1-31447 *10(u)(5) — Form of Performance Share Award under Exhibit 10(u)(1) CenterPoint Energy’s Form 8-K dated January 25, 2005 1-31447 *10(u)(6) — Form of Performance Share Award Agreement for 20XX-20XX Performance Cycle under Exhibit 10(u)(1) CenterPoint Energy’s Form 8-K dated February 22, 2006 1-31447 *10(u)(7) — Form of Restricted Stock Award Agreement (With Performance Vesting Requirement) under Exhibit 10(u)(1) CenterPoint Energy’s Form 8-K dated February 21, 2005 1-31447 *10(u)(8) — Form of Stock Award Agreement (With Performance Goal) under Exhibit 10(u)(1) CenterPoint Energy’s Form 8-K dated February 22, 2006 1-31447 *10(u)(9) — Form of Performance Share Award Agreement for 20XX — 20XX Performance Cycle under Exhibit 10(u)(1) CenterPoint Energy’s Form 8-K dated February21, 2007 1-31447 *10(u)(10) — Form of Stock Award Agreement (With Performance Goal) under Exhibit10(u)(1) CenterPoint Energy’s Form8-K dated February21, 2007 1-31447 *10(u)(11) — Form of Stock Award Agreement (Without Performance Goal) under Exhibit 10(u)(1) CenterPoint Energy’s Form 8-K dated February21, 2007 1-31447 *10(u)(12) — Form of Performance Share Award Agreement for 20XX — 20XX Performance Cycle under Exhibit10(u)(1) CenterPoint Energy’s Form8-K dated February20, 2008 1-31447 *10(u)(13) — Form of Stock Award Agreement (With Performance Goal) under Exhibit10(u)(1) CenterPoint Energy’s Form8-K dated February20, 2008 1-31447 10(v)(1) — Master Separation Agreement entered into as of December31, 2000 between Reliant Energy, Incorporated and Reliant Resources, Inc. Reliant Energy’s Form10-Q for the quarter ended March31, 2001 1-3187 10(v)(2) — First Amendment to Exhibit10(v)(1) effective as of February1, 2003 CenterPoint Energy’s Form10-K for the year ended December31, 2002 1-31447 10(bb)(5) 10(v)(3) — Employee Matters Agreement, entered into as of December31, 2000, between Reliant Energy, Incorporated and Reliant Resources, Inc. Reliant Energy’s Form10-Q for the quarter ended March31, 2001 1-3187 14 10(v)(4) — Retail Agreement, entered into as of December31, 2000, between Reliant Energy, Incorporated and Reliant Resources, Inc. Reliant Energy’s Form10-Q for the quarter ended March31, 2001 1-3187 10(v)(5) — Tax Allocation Agreement, entered into as of December31, 2000, between Reliant Energy, Incorporated and Reliant Resources, Inc. Reliant Energy’s Form10-Q for the quarter ended March31, 2001 1-3187 10(w)(1) — Separation Agreement entered into as of August31, 2002 between CenterPoint Energy and Texas Genco CenterPoint Energy’s Form10-K for the year ended December31, 2002 1-31447 10(cc)(1) 10(w)(2) — Transition Services Agreement, dated as of August31, 2002, between CenterPoint Energy and Texas Genco CenterPoint Energy’s Form10-K for the year ended December31, 2002 1-31447 10(cc)(2) 10(w)(3) — Tax Allocation Agreement, dated as of August31, 2002, between CenterPoint Energy and Texas Genco CenterPoint Energy’s Form10-K for the year ended December31, 2002 1-31447 10(cc)(3) *10(x) — Retention Agreement effective October15, 2001 between Reliant Energy and David G. Tees Reliant Energy’s Form10-K for the year ended December31, 2001 1-3187 10(jj) *10(y) — Retention Agreement effective October15, 2001 between Reliant Energy and Michael A. Reed Reliant Energy’s Form10-K for the year ended December31, 2001 1-3187 10(kk) *10(z) — Non-Qualified Unfunded Executive Supplemental Income Retirement Plan of Arkla, Inc. effective as of August1, 1983 CenterPoint Energy’s Form10-K for the year ended December31, 2002 1-31447 10(gg) *10(aa)(1) — Deferred Compensation Plan for Directors of Arkla, Inc. effective as of November10, 1988 CenterPoint Energy’s Form10-K for the year ended December31, 2002 1-31447 10(hh)(1) *10(aa)(2) — First Amendment to Exhibit10(aa)(1) effective as of August6, 1997 CenterPoint Energy’s Form10-K for the year ended December31, 2002 1-31447 10(hh)(2) *10(bb)(1) — CenterPoint Energy, Inc. Deferred Compensation Plan, as amended and restated effective January1, 2003 CenterPoint Energy’s Form10-Q for the quarter ended June30, 2003 1-31447 *10(bb)(2) — First Amendment to Exhibit10(bb)(1) effective as of January1, 2008 CenterPoint Energy’s Form8-K dated February 20, 2008 1-31447 *10(bb)(3) — CenterPoint Energy 2005 Deferred Compensation Plan, effective January1, 2008 CenterPoint Energy’s Form8-K dated February 20, 2008 1-31447 15 *10(bb)(4) — Amended and Restated CenterPoint Energy 2005 Deferred Compensation Plan, effective January1, 2009 CenterPoint Energy’s Form10-Q for the quarter ended September30, 2008 1-31447 *10(cc)(1) — CenterPoint Energy Short Term Incentive Plan, as amended and restated effective January1, 2003 CenterPoint Energy’s Form10-Q for the quarter ended September30, 2003 1-31447 *10(cc)(2) — Second Amendment to Exhibit 10(cc)(1) CenterPoint Energy’s Form8-K dated December 10, 2009 1-31447 *10(dd)(1) — CenterPoint Energy Stock Plan for Outside Directors, as amended and restated effective May7, 2003 CenterPoint Energy’s Form10-K for the year ended December31, 2003 1-31447 10(ll) *10(dd)(2) — First Amendment to Exhibit10(dd)(1) CenterPoint Energy’s Form10-Q for the quarter ended March 31, 2010 1-31447 10(ee) — City of Houston Franchise Ordinance CenterPoint Energy’s Form10-Q for the quarter ended June30, 2005 1-31447 10(ff) — Letter Agreement dated March16, 2006 between CenterPoint Energy and John T. Cater CenterPoint Energy’s Form10-Q for the quarter ended March30, 2006 1-31447 10 10(gg)(1) — Amended and Restated HL&P Executive Incentive Compensation Plan effective as of January1, 1985 CenterPoint Energy’s Form10-Q for the quarter ended September30, 2008 1-31447 10(gg)(2) — First Amendment to Exhibit 10(gg)(1) effective as of January1, 2008 CenterPoint Energy’s Form10-Q for the quarter ended September30, 2008 1-31447 *10(hh)(1) — Executive Benefits Agreement by and between HL&P and Thomas R. Standish effective August20, 1993 CenterPoint Energy’s Form10-K for the year ended December31, 2008 1-31447 10(hh)(1) *10(hh)(2) — First Amendment to Exhibit 10(hh)(1) effective as of December31, 2008 CenterPoint Energy’s Form10-K for the year ended December31, 2008 1-31447 10(hh)(2) *10(ii)(1) — Executive Benefits Agreement by and between HL&P and David M. McClanahan effective August24, 1993 CenterPoint Energy’s Form10-K for the year ended December31, 2008 1-31447 10(ii)(1) *10(ii)(2) — First Amendment to Exhibit 10(ii)(1) effective as of December31, 2008 CenterPoint Energy’s Form10-K for the year ended December31, 2008 1-31447 10(ii)(2) *10(jj)(1) — Executive Benefits Agreement by and between HL&P and Joseph B. McGoldrick effective August30, 1993 CenterPoint Energy’s Form10-K for the year ended December31, 2008 1-31447 10(jj)(1) 16 *10(jj)(2) — First Amendment to Exhibit 10(jj)(1) effective as of December31, 2008 CenterPoint Energy’s Form10-K for the year ended December31, 2008 1-31447 10(jj)(2) *10(kk)(1) — CenterPoint Energy, Inc. 2009 Long Term Incentive Plan CenterPoint Energy’s Schedule 14A dated March 13, 2009 1-31447 A *10(kk)(2) — Form of Qualified Performance Award Agreement for 20XX — 20XX Performance Cycle under Exhibit 10(kk)(1) CenterPoint Energy’s Form10-K for the year ended December31, 2009 1-31447 10(kk)(2) *10(kk)(3) — Form of Restricted Stock Unit Award Agreement (With Performance Goal) underExhibit 10(kk)(1) CenterPoint Energy’s Form10-K for the year ended December31, 2009 1-31447 10(kk)(3) 10(ll) — Summary of non-employee director compensation CenterPoint Energy’s Form 10-K for the year ended December 31, 2010 1-31447 10(ll) 10(mm) — Summary of named executive officer compensation CenterPoint Energy’s Form 10-K for the year ended December 31, 2010 1-31447 10(mm) 10(nn) — Form of Executive Officer Change in Control Agreement CenterPoint Energy’s Form 10-K for the year ended December 31, 2008 1-31447 10(nn) 10(oo) — Form of Corporate Officer Change in Control Agreement CenterPoint Energy’s Form 10-K for the year ended December 31, 2008 1-31447 10(oo) 12 — Computation of Ratio of Earnings to Fixed Charges CenterPoint Energy’s Form 10-K for the year ended December 31, 2010 1-31447 12 21 — Subsidiaries of CenterPoint Energy CenterPoint Energy’s Form 10-K for the year ended December 31, 2010 1-31447 21 23 — Consent of Deloitte& Touche LLP CenterPoint Energy’s Form 10-K for the year ended December 31, 2010 1-31447 23 — Rule13a-14(a)/15d-14(a) Certification of David M. McClanahan CenterPoint Energy’s Form 10-K for the year ended December 31, 2010 1-31447 — Rule13a-14(a)/15d-14(a) Certification of Gary L. Whitlock CenterPoint Energy’s Form 10-K for the year ended December 31, 2010 1-31447 — Section1350 Certification of David M. McClanahan CenterPoint Energy’s Form 10-K for the year ended December 31, 2010 1-31447 — Section1350 Certification of Gary L. Whitlock CenterPoint Energy’s Form 10-K for the year ended December 31, 2010 1-31447 17 †101.INS — XBRL Instance Document (1) †101.SCH — XBRL Taxonomy Extension Schema Document (1) †101.CAL — XBRL Taxonomy Extension Calculation Linkbase Document (1) †101.DEF — XBRL Taxonomy Extension Definition Linkbase Document (1) †101.LAB — XBRL Taxonomy Extension Labels Linkbase Document (1) †101.PRE — XBRL Taxonomy Extension Presentation Linkbase Document (1) (1)Furnished, not filed. 18
